Case: 21-10449     Document: 00516462923        Page: 1   Date Filed: 09/07/2022




          United States Court of Appeals
               for the Fifth Circuit
                                                                  United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                  September 7, 2022
                                 No. 21-10449                       Lyle W. Cayce
                                                                         Clerk

   In the Matter of: Highland Capital Management, L.P.,

                                                                        Debtor,

   NexPoint Advisors, L.P.; Highland Capital Management
   Fund Advisors, L.P.; Highland Income Fund; NexPoint
   Strategic Opportunities Fund; Highland Global
   Allocation Fund; NexPoint Capital, Incorporated;
   James Dondero; The Dugaboy Investment Trust; Get
   Good Trust,

                                                                  Appellants,

                                     versus

   Highland Capital Management, L.P.,

                                                                      Appellee.


                 Appeal from the United States Bankruptcy Court
                        for the Northern District of Texas
                               USDC No. 19-34054
                              USDC No. 3:21-CV-538


   Before Wiener, Graves, and Duncan, Circuit Judges.
                    ON PETITION FOR REHEARING
Case: 21-10449      Document: 00516462923          Page: 2   Date Filed: 09/07/2022




                                         No. 21-10449

   Stuart Kyle Duncan, Circuit Judge:
          The petition for panel rehearing is GRANTED. We withdraw our
   previous opinion, reported at 2022 WL 3571094, and substitute the
   following:
          Highland Capital Management, L.P., a Dallas-based investment firm,
   managed billion-dollar, publicly traded investment portfolios for nearly three
   decades. By 2019, however, myriad unpaid judgments and liabilities forced
   Highland Capital to file for Chapter 11 bankruptcy. This provoked a nasty
   breakup between Highland Capital and its co-founder James Dondero. Under
   those trying circumstances, the bankruptcy court successfully mediated with
   the largest creditors and ultimately confirmed a reorganization plan amenable
   to most of the remaining creditors.
          Dondero and other creditors unsuccessfully objected to the
   confirmation order and then sought review in this court. In turn, Highland
   Capital moved to dismiss their appeal as equitably moot. First, we hold that
   equitable mootness does not bar our review of any claim. Second, we affirm
   the confirmation order in large part. We reverse only insofar as the plan
   exculpates certain non-debtors in violation of 11 U.S.C. § 524(e), strike those
   few parties from the plan’s exculpation, and affirm on all remaining grounds.
                                I. Background
                                     A. Parties
          In 1993, Mark Okada and appellant James Dondero co-founded
   Highland Capital Management, L.P. (“Highland Capital”) in Dallas.
   Highland Capital managed portfolios and assets for other investment
   advisers and funds through a complex of entities under the Highland
   umbrella. Highland Capital’s ownership-interest holders included Hunter
   Mountain Investment Trust (99.5%); appellant The Dugaboy Investment




                                          2
Case: 21-10449         Document: 00516462923              Page: 3       Date Filed: 09/07/2022




                                              No. 21-10449


   Trust, Dondero’s family trust (0.1866%); 1 Okada, personally and through
   trusts (0.0627%); and Strand Advisors, Inc. (0.25%), the only general partner,
   which Dondero wholly owned.
           Dondero also manages two of Highland Capital’s clients—appellants
   Highland Capital Management Fund Advisors, L.P. and NexPoint Advisors,
   L.P. (the “Advisors”). Both the Advisors and Highland Capital serviced and
   advised billion-dollar, publicly traded investment funds for appellants
   Highland Income Fund, NexPoint Strategic Opportunities Fund, Highland
   Global Allocation Fund, and NexPoint Capital, Inc. (collectively, the
   “Funds”), among others. For example, on behalf of the Funds, Highland
   Capital managed certain investment vehicles known as collateral loan
   obligations (“CLOs”) under individualized servicing agreements.
                                B. Bankruptcy Proceedings
           Strapped with a series of unpaid judgments, Highland Capital filed for
   Chapter 11 bankruptcy in the District of Delaware in October 2019. The
   creditors included Highland Capital’s interest holders, business affiliates,
   contractors, former partners, employees, defrauded investors, and unpaid
   law firms. Among those creditors, the Office of the United States Trustee
   appointed a four-member Unsecured Creditors’ Committee (the
   “Committee”). 2 See 11 U.S.C. § 1102(a)(1), (b)(1). Throughout the




           1
           The Dugaboy Investment Trust appeals alongside Dondero’s other family trust
   Get Good Trust (collectively, the “Trusts”).
           2
             First, Redeemer Committee of the Highland Crusader Fund had obtained a $191
   million arbitration award after a decade of litigation against Highland Capital. Second, Acis
   Capital Management, L.P. and Acis Capital Management GP, LLC had sued Highland
   Capital after facing an adverse $8 million arbitration award, arising in part from its now-
   extinguished affiliation. Third, UBS Securities LLC and UBS AG London Branch had
   received a $1 billion judgment against Highland Capital following a 2019 bench trial in New




                                                3
Case: 21-10449       Document: 00516462923           Page: 4     Date Filed: 09/07/2022




                                          No. 21-10449


   bankruptcy proceedings, the Committee investigated Highland Capital’s
   past and current operations, oversaw its continuing operations, and
   negotiated the reorganization plan. See id. § 1103(c). Upon the Committee’s
   request, the court transferred the case to the Northern District of Texas in
   December 2019.
          Highland Capital’s reorganization did not proceed under the
   governance of a traditional Chapter 11 trustee. Instead, the Committee
   reached a corporate governance settlement agreement to displace Dondero,
   which the bankruptcy court approved in January 2020. Under the agreed
   order, Dondero stepped down as director and officer of Highland Capital and
   Strand to be an unpaid portfolio manager and “agreed not to cause any
   Related Entity . . . to terminate any agreements” with Highland Capital. The
   Committee selected a board of three independent directors to act as a quasi-
   trustee and to govern Strand and Highland Capital: James Seery Jr., John
   Dubel, and retired Bankruptcy Judge Russell Nelms (collectively, the
   “Independent Directors”). The order also barred any claim against the
   Independent Directors in their official roles without the bankruptcy court’s
   authorizing the claim as a “colorable claim[] of willful misconduct or gross
   negligence.” Six months later, at the behest of the creditors, the bankruptcy
   court appointed Seery as Highland Capital’s Chief Executive Officer, Chief
   Restructuring Officer, and Foreign Representative. The order contained an
   identical bar on claims against Seery acting in these roles. Neither order was
   appealed.
          Throughout summer 2020, Dondero proposed several reorganization
   plans, each opposed by the Committee and the Independent Directors.



   York. Fourth, discovery vendor Meta-E Discovery had $779,000 in unpaid invoices. The
   Committee members are not parties on appeal.




                                            4
Case: 21-10449     Document: 00516462923         Page: 5     Date Filed: 09/07/2022




                                       No. 21-10449


   Unpersuaded by Dondero, the Committee and Independent Directors
   negotiated their own plan. When Dondero’s plans failed, he and other
   creditors began to frustrate the proceedings by objecting to settlements,
   appealing orders, seeking writs of mandamus, interfering with Highland
   Capital’s management, threatening employees, and canceling trades between
   Highland Capital and its clients. See Highland Cap. Mgmt., L.P. v. Dondero (In
   re Highland Cap. Mgmt., L.P.), Ch. 11 Case No. 19-34054-SGJ11, Adv. No.
   20-03190-SGJ11, 2021 WL 2326350, at *1, *26 (Bankr. N.D. Tex. June 7,
   2021) (holding Dondero in civil contempt, sanctioning him $100,000, and
   comparing this case to a “nasty divorce”). In Seery’s words, Dondero
   wanted to “burn the place down” because he did not get his way. The
   Independent Directors insisted Dondero resign from Highland Capital,
   which he did in October 2020.
          Highland Capital, meanwhile, proceeded toward confirmation of its
   reorganization plan—the Fifth Amended Plan of Reorganization of Highland
   Capital Management, L.P. (the “Plan”). In August 2020, the Independent
   Directors filed the Plan and an accompanying disclosure statement with the
   support of the Committee. See 11 U.S.C. §§ 1121, 1125. The bankruptcy court
   approved the statement as well as proposed notice and voting procedures for
   creditors, teeing up confirmation. Leading up to the confirmation hearing,
   the Advisors and the Funds asked the court to bar Highland Capital from
   trading or disposing of CLO assets pending confirmation. The bankruptcy
   court denied the request, and Highland Capital declined to voluntarily
   abstain and continued to manage the CLO assets.
          Before confirmation, Dondero and other creditors (including several
   non-appellants) filed over a dozen objections to the Plan. Like Dondero, the
   United States Trustee primarily objected to the Plan’s exculpation of certain
   non-debtors as unlawful. Highland Capital voluntarily modified the Plan to
   resolve six such objections. The Plan proposed to create eleven classes of



                                         5
Case: 21-10449        Document: 00516462923             Page: 6      Date Filed: 09/07/2022




                                             No. 21-10449


   creditors and equity holders and three classes of administrative claimants. See
   11 U.S.C. § 1122. Of the voting-eligible classes, classes 2, 7, and 9 voted to
   accept the Plan while classes 8, 10, and 11 voted to reject it.
                                  C. Reorganization Plan
           The Plan works like this: It dissolves the Committee, and creates four
   entities—the Claimant Trust, the Reorganized Debtor, HCMLP GP LLC, 3
   and the Litigation Sub-Trust. Administered by its trustee Seery, the
   Claimant     Trust     “wind[s]-down”           Highland    Capital’s     estate    over
   approximately three years by liquidating its assets and issuing distributions to
   class-8 and -9 claimants as trust beneficiaries. Highland Capital vests its
   ongoing servicing agreements with the Reorganized Debtor, which “among
   other things” continues to manage the CLOs and other investment
   portfolios. The Reorganized Debtor’s only general partner is HCMLP GP
   LLC. And the Litigation Sub-Trust resolves pending claims against Highland
   Capital under the direction of its trustee Marc Kirschner.
           The whole operation is overseen by a Claimant Trust Oversight Board
   (the “Oversight Board”) comprised of four creditor representatives and one
   restructuring advisor. The Claimant Trust wholly owns the limited
   partnership interests in the Reorganized Debtor, HCMLP GP LLC, and the
   Litigation Sub-Trust. The Claimant Trust (and its interests) will dissolve
   either at the soonest of three years after the effective date (August 2024) or
   (1) when it is unlikely to obtain additional proceeds to justify further action,
   (2) all claims and objections are resolved, (3) all distributions are made, and
   (4) the Reorganized Debtor is dissolved.



           3
              The Plan calls this entity “New GP LLC,” but according to the motion to dismiss
   as equitably moot, the new general partner was later named HCMLP GP LLC. For the sake
   of clarity, we use HCMLP GP LLC.




                                               6
Case: 21-10449       Document: 00516462923            Page: 7      Date Filed: 09/07/2022




                                           No. 21-10449


          Anticipating Dondero’s continued litigiousness, the Plan shields
   Highland Capital and bankruptcy participants from lawsuits through an
   exculpation provision, which is enforced by an injunction and a gatekeeper
   provision (collectively, “protection provisions”). The protection provisions
   extend to nearly all bankruptcy participants: Highland Capital and its
   employees and CEO; Strand; the Independent Directors; the Committee;
   the successor entities and Oversight Board; professionals retained in this
   case; and all “Related Persons” 4 (collectively, “protected parties”). 5
          The Plan exculpates the protected parties from claims based on any
   conduct “in connection with or arising out of” (1) the filing and
   administration of the case, (2) the negotiation and solicitation of votes
   preceding the Plan, (3) the consummation, implementation, and funding of
   the Plan, (4) the offer, issuance, and distribution of securities under the Plan
   before or after the filing of the bankruptcy, and (5) any related negotiations,
   transactions, and documentation. But it excludes “acts or omissions that
   constitute bad faith, fraud, gross negligence, criminal misconduct, or willful
   misconduct” and actions by Strand and its employees predating the
   appointment of the Independent Directors.
          Under the Plan, bankruptcy participants are enjoined “from taking
   any actions to interfere with the implementation or consummation of the



          4
             The Plan generously defines “Related Persons” to include all former, present,
   and future officers, directors, employees, managers, members, financial advisors,
   attorneys, accountants, investment bankers, consultants, professionals, advisors,
   shareholders, principals, partners, heirs, agents, other representatives, subsidiaries,
   divisions, and managing companies.
          5
             The Plan expressly excludes from the protections Dondero and Okada; NexPoint
   Advisors, L.P.; Highland Capital Management Fund Advisors, L.P; their subsidiaries,
   managed entities, managed entities, and members; and the Dugaboy Investment Trust and
   its trustees, among others.




                                             7
Case: 21-10449      Document: 00516462923         Page: 8     Date Filed: 09/07/2022




                                        No. 21-10449


   Plan” or filing any claim related to the Plan or proceeding. Should a party
   seek to bring a claim against any of the protected parties, it must go to the
   bankruptcy court to “first determin[e], after notice and a hearing, that such
   claim or cause of action represents a colorable claim of any kind.” Only then
   may the bankruptcy court “specifically authoriz[e]” the party to bring the
   claim. The Plan reserves for the bankruptcy court the “sole and exclusive
   jurisdiction to determine whether a claim or cause of action is colorable” and
   then to adjudicate the claim if the court has jurisdiction over the merits.
                              D. Confirmation Order
          At a February 2021 hearing, the bankruptcy court confirmed the Plan
   from the bench over several remaining objections. See Fed R. Bankr. P.
   3017–18; 11 U.S.C. §§ 1126, 1128, 1129. In its later-written decision, the
   bankruptcy court observed that Highland Capital’s bankruptcy was “not a
   garden variety chapter 11 case.” The type of debtor, the reason for the
   bankruptcy filing, the kinds of creditor claims, the corporate governance
   structure, the unusual success of the mediation efforts, and the small
   economic interests of the current objectors all make this case unique.
          The confirmation order criticized Dondero’s behavior before and
   during the bankruptcy proceedings. The court could not “help but wonder”
   if Highland Capital’s deficit “was necessitated because of enormous
   litigation fees and expenses incurred” due to Highland Capital’s “culture of
   litigation.” Recounting Highland Capital’s litigation history, it deduced that
   Dondero is a “serial litigator.” It reasoned that, while “Dondero wants his
   company back,” this “is not a good faith basis to lob objections to the Plan.”
   It attributed Dondero’s bad faith to the Advisors, the Trusts, and the Funds,
   given the “remoteness of their economic interests.” For example, the
   bankruptcy court “was not convinced of the[] [Funds’] independence” from
   Dondero because the Funds’ board members did not testify and had




                                          8
Case: 21-10449        Document: 00516462923              Page: 9      Date Filed: 09/07/2022




                                             No. 21-10449


   “engaged with the Highland complex for many years.” And so the
   bankruptcy court “consider[ed] them all to be marching pursuant to the
   orders of Mr. Dondero.” The court, meanwhile, applauded the members of
   the Committee for their “wills of steel” for fighting “hard before and during
   this Chapter 11 Case” and “represent[ing] their constituency . . . extremely
   well.”
            On the merits of the Plan, the bankruptcy court again approved the
   Plan’s voting and confirmation procedures as well as the fairness of the
   Plan’s classes. See 11 U.S.C. §§ 1122, 1125(a)–(c). The court held the Plan
   complied with the statutory requirements for confirmation. See id.
   §§ 1123(a)(1)–(7), 1129(a)(1)–(7), (9)–(13). Because classes 8, 10, and 11 had
   voted to reject the Plan, it was confirmable only by cramdown. 6 See id.
   § 1129(b). The bankruptcy court found that the Plan treated the dissenting
   classes fairly and equitably and satisfied the absolute-priority rule, so the Plan
   was confirmable. See id. § 1129(b)(2)(B)–(C). The court also concluded that
   the protection provisions were fair, equitable, and reasonable, as well as
   “integral elements” of the Plan under the circumstances, and were within
   both the court’s jurisdiction and authority. The court confirmed the Plan as
   proposed and discharged Highland Capital’s debts. Id. § 1141(d)(1). After
   confirmation and satisfaction of several conditions precedent, the Plan took
   effect August 11, 2021.




            6
             The bankruptcy court must proceed by nonconsensual confirmation, or
   “cramdown,” 11 U.S.C. § 1129(b), when a class of unsecured creditors rejects a Chapter
   11 reorganization plan, id. § 1129(a)(8), but at least one impaired class accepts it, id.
   § 1129(a)(10). A cramdown requires that the plan be “fair and equitable” to dissenting
   classes and satisfy the absolute priority rule—that is, dissenting classes are paid in full
   before any junior class can retain any property. Id. § 1129(b)(2)(B); see Bank of Am. Nat’l
   Tr. & Sav. Ass’n v. 203 N. LaSalle St. P’ship, 526 U.S. 434, 441–42 (1999).




                                               9
Case: 21-10449       Document: 00516462923            Page: 10       Date Filed: 09/07/2022




                                            No. 21-10449


                                      E. The Appeal
          Dondero, the Advisors, the Funds, and the Trusts (collectively,
   “Appellants”) timely appealed, objecting to the Plan’s legality and some of
   the bankruptcy court’s factual findings. 7 Together with Highland Capital,
   Appellants moved to directly appeal the confirmation order to this court,
   which the bankruptcy court granted. See 28 U.S.C. § 158(d). A motions panel
   certified and consolidated the direct appeals. See ibid. Both the bankruptcy
   court and the motions panel declined to stay the Plan’s confirmation pending
   appeal. Given the Plan’s substantial consummation since its confirmation,
   Highland Capital moved to dismiss the appeal as equitably moot, a motion
   the panel ordered carried with the case.
                                      *       *       *
          We first consider equitable mootness and decline to invoke it here. We
   then turn to the merits, conclude the Plan exculpates certain non-debtors
   beyond the bankruptcy court’s authority, and affirm in all other respects.
                             II. Standard of Review
          A confirmation order is an appealable final order, over which we have
   jurisdiction. Bullard v. Blue Hills Bank, 575 U.S. 496, 502 (2015); see 28
   U.S.C. §§ 158(d), 1291. This court reviews a bankruptcy court’s factual
   findings for clear error and legal conclusions de novo. Evolve Fed. Credit Union
   v. Barragan-Flores (In re Barragan-Flores), 984 F.3d 471, 473 (5th Cir. 2021)
   (citation omitted).




          7
           The Trusts adopt the Funds’ and the Advisors’ briefs in full, and Dondero adopts
   the Funds’ brief in full and the Advisors’ brief in part. Fed. R. App. P. 28(i).




                                             10
Case: 21-10449        Document: 00516462923               Page: 11        Date Filed: 09/07/2022




                                               No. 21-10449


                              III. Equitable Mootness
           Highland Capital moved to dismiss this appeal as equitably moot. It
   argues we should abstain from appellate review because clawing back the
   implemented Plan “would generate untold chaos.” We disagree and deny
   the motion.
           The judge-made doctrine of equitable mootness allows appellate
   courts to abstain from reviewing bankruptcy orders confirming “complex
   plans whose implementation has substantial secondary effects.” New Indus.,
   Inc. v. Byman (In re Sneed Shipbuilding, Inc.), 916 F.3d 405, 409 (5th Cir. 2019)
   (citing In re Trib. Media Co., 799 F.3d 272, 274, 281 (3d Cir. 2015)). It seeks
   to balance “the equitable considerations of finality and good faith reliance on
   a judgment” and “the right of a party to seek review of a bankruptcy order
   adversely affecting him.” In re Manges, 29 F.3d 1034, 1039 (5th Cir. 1994)
   (quoting First Union Real Estate Equity & Mortg. Inv. v. Club Assocs. (In re Club
   Assocs.), 956 F.3d 1065, 1069 (11th Cir. 1992)); see In re Hilal, 534 F.3d 498,
   500 (5th Cir. 2008); see also 7 Collier on Bankruptcy ¶ 1129.09 (16th
   ed.), LexisNexis (database updated June 2022) (observing “the equitable
   mootness doctrine is embraced in every circuit”). 8
           This court uses equitable mootness as a “scalpel rather than an axe,”
   applying it claim-by-claim, instead of appeal-by-appeal. In re Pac. Lumber


           8
              The doctrine’s atextual balancing act has been criticized. See In re Pac. Lumber
   Co., 584 F.3d 229, 240 (5th Cir. 2009) (“Despite its apparent virtues, equitable mootness
   is a judicial anomaly.”); In re One2One Commc’ns, LLC, 805 F.3d 428, 438–54 (3rd Cir.
   2015) (Krause, J., concurring); In re UNR Indus., Inc., 20 F.3d 766, 769 (7th Cir. 1994)
   (banishing the term “equitable mootness” as a misnomer); In re Cont’l Airlines, 91 F.3d
   553, 569 (3d Cir. 1996) (en banc) (Alito, J., dissenting); see also Bruce A. Markell, The Needs
   of the Many: Equitable Mootness’ Pernicious Effects, 93 Am. Bankr. L.J. 377, 393–96
   (2019) (addressing the varying applications between circuits). But see In re Trib. Media, 799
   F.3d at 287–88 (Ambro, J., concurring) (highlighting some benefits of the equitable
   mootness doctrine).




                                                 11
Case: 21-10449        Document: 00516462923               Page: 12       Date Filed: 09/07/2022




                                               No. 21-10449


   Co.(Pacific Lumber), 584 F.3d 229, 240–41 (5th Cir. 2009). For each claim,
   we analyze three factors: “(i) whether a stay has been obtained, (ii) whether
   the plan has been ‘substantially consummated,’ and (iii) whether the relief
   requested would affect either the rights of parties not before the court or the
   success of the plan.” In re Manges, 29 F.3d at 1039 (citing In re Block Shim
   Dev. Co., 939 F.2d 289, 291 (5th Cir. 1991); and Cleveland, Barrios, Kingsdorf
   & Casteix v. Thibaut, 166 B.R. 281, 286 (E.D. La. 1994)); see also, e.g., In re
   Blast Energy Servs., 593 F.3d 418, 424–25 (5th Cir. 2010); In re Ultra
   Petroleum Corp., No. 21-20049, 2022 WL 989389, at *5 (5th Cir. Apr. 1,
   2022). No one factor is dispositive. See In re Manges, 29 F.3d at 1039.
           Here, the bankruptcy court and this court declined to stay the Plan
   pending appeal, and it took effect August 11, 2021. Given the months of
   progress, no party meaningfully argues the Plan has not been substantially
   consummated. 9 See Pacific Lumber, 584 F.3d at 242 (observing
   “consummation includes transferring all or substantially all of the property


           9
             Since the Plan’s effectuation, Highland Capital paid $2.2 million in claims to a
   committee member and $525,000 in “cure payments” to other counterparties. The
   independent directors resigned. The Reorganized Debtor, the Claimant Trust, HCMLP
   GP LLC, and the Litigation Sub-Trust were created and organized in accordance with the
   Plan. The bankruptcy court appointed the Oversight Board members, the Litigation Sub-
   Trust trustee, and the Claimant Trust trustee. Highland Capital assumed certain service
   contracts, including management of twenty CLOs with approximately $700 million in
   assets, and transferred its assets and estate claims to the successor entities. Highland
   Capital’s pre-petition partnership interests were cancelled and cease to exist. A third party,
   Blue Torch Capital, infused $45 million in exit financing, fully guaranteed by the
   Reorganized Debtor, its operating subsidiaries, the Claimant Trust, and most of their
   assets. From the exit financing, an Indemnity Trust was created to indemnify claims that
   arise against the Reorganized Debtor, Claimant Trust, Ligation Sub-Trust, Claimant
   Trustee, Litigation Trustee, or Oversight Board members. The lone class-1 creditor
   withdrew its claim against Highland Capital. The lone class-2 creditor has been fully paid
   approximately $500,000 and issued a note of $5.2 million secured by $23 million of the
   Reorganized Debtor’s assets. Classes 3 and 4 have been paid $165,412. Class 7 has received
   $5.1 million in distributions from the Claimant Trust, totaling 77% of class-7 claims filed.




                                                12
Case: 21-10449     Document: 00516462923           Page: 13    Date Filed: 09/07/2022




                                        No. 21-10449


   covered by the plan, the assumption of business by the debtors’ successors,
   and the commencement of plan distributions” (citing 11 U.S.C. § 1141; and
   In re Manges, 29 F.3d at 1041 n.10)). But that alone does not trigger equitable
   mootness. See In re SCOPAC, 624 F.3d 274, 281–82 (5th Cir. 2010). Instead,
   for each claim, the inquiry turns on whether the court can craft relief for that
   claim that would not have significant adverse consequences to the
   reorganization. Highland Capital highlights four possible disruptions: (1) the
   unraveling of the Claimant Trust and its entities, (2) the expense of
   disgorging disbursements, (3) the threat of defaulting on exit-financing loans,
   and (4) the exposure to vexatious litigation.
          Each party first suggests its own all-or-nothing equitable mootness
   applications. To Highland Capital, Appellants’ broad requested remedy with
   only a minor economic stake demands mooting the entire appeal. To
   Appellants, the type of reorganization plan categorially bars equitable
   mootness, or, alternatively, Highland Capital’s joining the motion to certify
   the appeal estops it from asserting equitable mootness. These arguments are
   unpersuasive and foreclosed by Pacific Lumber.
          First, Highland Capital contends the entire appeal is equitably moot
   because Appellants, with only a minor economic stake and questionable good
   faith, “seek[] nothing less than a complete unravelling of the confirmed
   Plan.” It claims the court cannot “surgically excise[]” certain provisions, as
   the Funds request, because the Bankruptcy Code prohibits “modifications to
   confirmed plans after substantial consummation.” See 11 U.S.C. § 1127(b).
   Not so.
          “Although the Bankruptcy Code . . . restricts post-confirmation plan
   modifications, it does not expressly limit appellate review of plan
   confirmation orders.” Pacific Lumber, 584 F.3d at 240 (footnote omitted)
   (citing 11 U.S.C. § 1127). This court may fashion “fractional relief” to




                                          13
Case: 21-10449      Document: 00516462923           Page: 14      Date Filed: 09/07/2022




                                          No. 21-10449


   minimize an appellate disturbance’s effect on the rights of third parties. In re
   Tex. Grand Prairie Hotel Realty, L.L.C., 710 F.3d 324, 328 (5th Cir. 2013)
   (denying dismissal on equitable mootness grounds because the court “could
   grant partial relief . . . without disturbing the reorganization”); cf. In re Cont’l
   Airlines, 91 F.3d 553, 571–72 (3d Cir. 1996) (en banc) (Alito, J., dissenting)
   (observing “a remedy could be fashioned in the present case to ensure that
   the [debtor’s] reorganization is not undermined”). In short, Highland
   Capital’s speculations are farfetched, as the court may fashion the remedy it
   sees fit without upsetting the reorganization.
          Second, Appellants contend that equitable mootness cannot apply—
   full-stop—because this appeal concerns a liquidation plan, not a
   reorganization plan. We reject that premise. See infra Part IV.A. Even if it
   were correct, however, this court has conducted the equitable-mootness
   inquiry for a Chapter 11 liquidation plan in the past. See In re Superior Offshore
   Int’l, Inc., 591 F.3d 350, 353–54 (5th Cir. 2009). And other circuits have
   squarely rejected the categorical bar proposed by Appellants. See In re
   Abengoa Bioenergy Biomass of Kan., LLC, 958 F.3d 949, 956–57 (10th Cir.
   2020); In re BGI, Inc., 772 F.3d 102, 107–09 (2d Cir. 2014). We do the same.
          Finally, Appellants assert that because Highland Capital and
   NexPoint Advisors, L.P. jointly moved to certify the appeal, it should be
   estopped from arguing the appeal is equitably moot. They cite no legal
   support for that approach. We decline to adopt it.
          Instead, we proceed with a claim-by-claim analysis, as our precedent
   requires. Highland Capital suggests only two claims are equitably moot:
   (1) the protection-provisions challenge and (2) the absolute-priority-rule
   challenge. Neither provides a basis for equitable mootness.
          For the protection provisions, Highland Capital anticipates that,
   without the provisions, its officers, employees, trustees, and Oversight Board




                                           14
Case: 21-10449        Document: 00516462923              Page: 15        Date Filed: 09/07/2022




                                              No. 21-10449


   members would all resign rather than be exposed to Dondero-initiated
   litigation. Those resignations would disrupt the Reorganized Debtor’s
   operation, “significant[ly] deteriorat[ing] asset values due to uncertainty.”
   Appellants disagree, offering several instances when this court has reviewed
   release, exculpation, and injunction provisions over calls for equitable
   mootness. See, e.g., In re Hilal, 534 F.3d at 501; Pacific Lumber, 584 F.3d at
   252; In re Thru Inc., 782 F. App’x 339, 341 (5th Cir. 2019) (per curiam). In
   response, Highland Capital distinguishes this case because the provisions are
   “integral to the consummated plans.” See In re Charter Commc’ns, Inc., 691
   F.3d 476, 486 (2d Cir. 2012). We again reject that premise. See infra Part
   IV.E.1. In any event, Appellants have the better argument.
           We have before explained that “equity strongly supports appellate
   review of issues consequential to the integrity and transparency of the
   Chapter 11 process.” In re Hilal, 534 F.3d 498, 500 (5th Cir. 2008). That is
   so because “the goal of finality sought in equitable mootness analysis does
   not outweigh a court’s duty to protect the integrity of the process.” Pacific
   Lumber, 584 F.3d at 252. As in Pacific Lumber, the legality of a reorganization
   plan’s non-consensual non-debtor release is consequential to the Chapter 11
   process and so should not escape appellate review in the name of equity. Ibid.
   The same is true here. Equitable mootness does not bar our review of the
   protection provisions.
           For the absolute-priority-rule challenge, 10 Highland Capital contends
   our review requires us to “rejigger class recoveries.” Pacific Lumber is again
   instructive. There, the court declined to apply equitable mootness to a
   secured creditor’s absolute-priority-rule challenge, as no other panel had



           10
             While the issue is nearly forfeited for inadequate briefing, it fails on the merits
   regardless. See Roy v. City of Monroe, 950 F.3d 245, 251 (5th Cir. 2020).




                                                15
Case: 21-10449       Document: 00516462923        Page: 16     Date Filed: 09/07/2022




                                         No. 21-10449


   extended the doctrine so far. Id. at 243. Similarly, Highland Capital fails to
   identify a single case in which this court has declined review of the treatment
   of a class of creditor’s claims resulting from a cramdown. See id. at 252.
   Regardless, Appellants challenge the distributions to classes 8, 10, and 11.
   According to Highland Capital’s own declaration, “Class 8 General
   Unsecured Claims have received their Claimant Trust Interests.” But there
   is no evidence that classes 10 or 11 have received any distributions. Contra
   Pacific Lumber, 584 F.3d at 251 (holding certain claims equitably moot where
   “the smaller unsecured creditors” had already “received payment for their
   claims”). As a result, the relief requested would not affect third parties or the
   success of the Plan. See In re Manges, 29 F.3d at 1039. The doctrine of
   equitable mootness does not bar our review of the cramdown and treatment
   of class-8 creditors.
          We DENY Highland Capital’s motion to dismiss the appeal as
   equitably moot.
                                 IV. Discussion
          As to the merits, Appellants fire a bankruptcy-law blunderbuss. They
   contest the Plan’s classification as a reorganization plan, the Plan’s
   satisfaction of the absolute priority rule, the Plan’s confirmation despite
   Highland Capital’s noncompliance with Bankruptcy Rule 2015.3, and the
   sufficiency of the evidence supporting the court’s factual finding that the
   Funds are “owned/controlled” by Dondero. For each, we disagree and
   affirm. We do, however, agree with Appellants that the bankruptcy court
   exceeded its statutory authority under § 524(e) by exculpating certain non-
   debtors, and so we reverse and vacate the Plan only to that extent.
                                A. Discharge of Debt
          We begin with the Plan’s classification as a reorganization plan,
   allowing for automatic discharge of the debts. The confirmation of a Chapter




                                          16
Case: 21-10449        Document: 00516462923               Page: 17        Date Filed: 09/07/2022




                                               No. 21-10449


   11 restructuring plan “discharges the debtor from any [pre-confirmation]
   debt” unless, under the plan, the debtor liquidates its assets, stops
   “engag[ing] in [its] business after consummation of the plan,” and would be
   denied discharge in a Chapter 7 case. 11 U.S.C. § 1141(d)(1), (3); see In re
   Sullivan, No. 99-11107, 2000 WL 1597984, at *2 (5th Cir. Sept. 26, 2000)
   (per curiam). The bankruptcy court concluded Highland Capital continued
   to engage in business after plan consummation, so its debts are automatically
   discharged. The Trusts call foul because, in their view, Highland Capital’s
   “wind down” of its portfolio management is not a continuation of its
   business. We disagree.
           Whether a corporate debtor “engages in business” is “relatively
   straightforward.” Um v. Spokane Rock I, LLC, 904 F.3d 815, 819 (9th Cir.
   2018) (contrasting the more complex question for individual debtors); see
   Grausz v. Sampson (In re Grausz), 63 F. App’x 647, 650 (4th Cir. 2003) (per
   curiam) (same). That is, “a business entity will not engage in business post-
   bankruptcy when its assets are liquidated and the entity is dissolved.” Um,
   904 F.3d at 819 (collecting cases). 11 But even a temporary continuation of
   business after a plan’s confirmation is sufficient to discharge a Chapter 11
   debtor’s debt. See In re T-H New Orleans Ltd. P’ship, 116 F.3d 790, 804 n.15
   (5th Cir. 1997) (recognizing a debtor’s “conducting business for two years
   following Plan confirmation satisfies § 1141(d)(3)(B)” (citation omitted)).
   That is the case here.




           11
             See, e.g., In re W. Asbestos Co., 313 B.R. 832, 853 (Bankr. N.D. Cal. 2003) (holding
   corporate debtor was not engaging in business by merely having directors and officers,
   rights under an insurance policy, and claims against it); In re Wood Fam. Ints., Ltd., 135 B.R.
   407, 410 (Bankr. D. Colo. 1989) (holding corporate debtor was not engaging in business
   when the plan called for liquidation and discontinuation of its business upon confirmation).




                                                 17
Case: 21-10449        Document: 00516462923               Page: 18       Date Filed: 09/07/2022




                                               No. 21-10449


           By the plain terms of the Plan, Highland Capital has and will continue
   its business as the Reorganized Debtor for several years. Indeed, much of this
   appeal concerns objections to Highland Capital’s “continu[ing] to manage
   the assets of others.” Because the Plan contemplates Highland Capital
   “engag[ing] in business after consummation,” 11 U.S.C. § 1141(d)(1), the
   bankruptcy court correctly held Highland Capital was eligible for automatic
   discharge of its debts. 12
                                  B. Absolute Priority Rule
           Next, we consider the Plan’s compliance with the absolute-priority
   rule. When assessing whether a plan is “fair and equitable” in a cramdown
   scenario, courts must invoke the absolute-priority rule. 11 U.S.C.
   § 1129(b)(1); see 7 Collier on Bankruptcy ¶ 1129.04. Under that rule,
   if a class of unsecured claimants rejects a plan, the plan must provide that
   those claimants be paid in full on the effective date or any junior interest “will
   not receive or retain under the plan . . . any property.” 11 U.S.C.
   § 1129(b)(2)(B). 13
           Because class-8 claimants voted against the Plan, the bankruptcy court
   proceeded by nonconsensual confirmation. The court concluded the Plan
   was fair and equitable to class 8 and its distributions were in line with the
   absolute-priority rule. 11 U.S.C. § 1129(b)(2)(B). The Advisors claim the
   Plan violates the absolute priority rule by giving class-10 and -11 claimants a



           12
             For the same reasons, we reject the Trusts’ follow-on argument extending the
   same logic to the protection provisions.
           13
              See Pacific Lumber, 584 F.3d at 244 (noting the rule “enforces a strict hierarchy
   of [creditor classes’] rights defined by state and federal law” to protect dissenting creditor
   classes); see also In re Geneva Steel Co., 281 F.3d 1173, 1180 n.4 (10th Cir. 2002)
   (“[U]nsecured creditors stand ahead of investors in the receiving line and their claims must
   be satisfied before any investment loss is compensated.” (citations omitted)).




                                                18
Case: 21-10449      Document: 00516462923        Page: 19     Date Filed: 09/07/2022




                                        No. 21-10449


   “Contingent Claimant Trust Interest” without fully satisfying class-8
   claimants. We agree the absolute-priority rule applies, and the Plan plainly
   satisfies it.
           The Plan proposed to pay 71% of class-8 creditors’ claims with pro rata
   distributions of interest generated by the Claimant Trust and then pro rata
   distributions from liquidated Claimant Trust assets. Classes 10 and 11
   received a pro rata share of “Contingent Claimant Trust Interests,” defined
   as a Claimant Trust Interest vesting only when the Claimant Trustee certifies
   that all class-8 claimants have been paid indefeasibly in full and all disputed
   claims in class 8 have been resolved. Voilà: no interest junior to class 8 will
   receive any property until class-8 claimants are paid.
           But the Advisors point to Highland Capital’s testimony and briefs to
   suggest the Contingent Claimant Trust Interests (received by classes 10 and
   11) are property in some sense because they have value. That argument is
   specious. Of course, the Contingent Claimant Trust Interests have some
   small probability of vesting in the future and, thus, has some de minimis
   present value. See Norwest Bank Worthington v. Ahlers, 485 U.S. 197, 207-08
   (1988) (holding a junior creditor’s receipt of a presently valueless equity
   interest is receipt of property). But the absolute-priority rule has never
   required us to bar junior creditors from ever receiving property. By the Plan’s
   terms, no trust property vests with class-10 or -11 claimants “unless and
   until” class-8 claims “have been paid indefeasibly in full.” See 11 U.S.C.
   § 1129(b)(2)(B)(ii). That plainly comports with the absolute-priority rule.
                            C. Bankruptcy Rule 2015.3
           We turn to whether the failure to comply with Bankruptcy Rule of
   Procedure 2015.3 bars the Plan’s confirmation. The Independent Directors
   failed to file periodic financial reports per Federal Rule of Bankruptcy
   Procedure 2015.3(a) about entities “in which the [Highland Capital] estate




                                         19
Case: 21-10449      Document: 00516462923         Page: 20     Date Filed: 09/07/2022




                                         No. 21-10449


   holds a substantial or controlling interest.” The Advisors claim the failure
   dooms the Plan’s confirmation because the Plan proponent failed to comply
   “with the applicable provisions of this title.” 11 U.S.C. § 1129(a)(2). We
   disagree.
          Rule 2015.3 cannot be an applicable provision of Title 11 because the
   Federal Rules of Bankruptcy Procedure are not provisions of the Bankruptcy
   Code. See Bonner v. Adams (In re Adams), 734 F.2d 1094, 1101 (5th Cir. 1984)
   (“The Bankruptcy Rules Enabling Act, 28 U.S.C. § 2075, provides that the
   Supreme Court may prescribe ‘by general rules, the forms of process, writs,
   pleadings, and motions, and the practice and procedure’ in bankruptcy
   courts.”); cf. In re Mandel, No. 20-40026, 2021 WL 3642331, at *6 n.7 (5th
   Cir. Aug. 17, 2021) (per curiam) (noting “Rule 2015.3 implements section
   419 of the Bankruptcy Abuse Prevention and Consumer Protection Act of
   2005,” which amended 28 U.S.C. § 2073). The Advisors’ attempt to tether
   the rule to the bankruptcy trustee’s general duties lacks any legal basis. See
   11 U.S.C. §§ 704(a)(8), 1106(a)(1), 1107(a). The bankruptcy court, therefore,
   correctly overruled the Advisors’ objection.
                                D. Factual Findings
          One factual finding is in dispute, but we see no clear error. The
   bankruptcy court found that, despite their purported independence, the
   Funds are entities “owned and/or controlled by [Dondero].” The Funds ask
   the court to vacate the factual finding because it threatens the Funds’
   compliance with federal law and damages their reputations and values.
   According to the Funds, the characterization is unfair, as they are not litigious
   like Dondero and are completely independent from him. Highland Capital
   maintains Dondero has sole discretion over the Funds as their portfolio
   manager and through his control of the Advisors, so the finding is supported
   by the record.




                                          20
Case: 21-10449     Document: 00516462923         Page: 21     Date Filed: 09/07/2022




                                        No. 21-10449


          “Clear error is a formidable standard: this court disturbs factual
   findings only if left with a firm and definite conviction that the bankruptcy
   court made a mistake.” In re Krueger, 812 F.3d 365, 374 (5th Cir. 2016)
   (cleaned up). We defer to the bankruptcy court’s credibility determinations.
   See Randall & Blake, Inc. v. Evans (In re Canion), 196 F.3d 579, 587–88 (5th
   Cir. 1999).
          Here, the bankruptcy court drew its factual finding from the testimony
   of Jason Post, the Advisors’ chief compliance officer, and Dustin Norris, an
   executive vice president for the Funds and the Advisors. Post testified that
   the Funds have independent board members that run them. But the
   bankruptcy court found Post not credible because “he abruptly resigned”
   from Highland Capital at the same time as Dondero and is currently
   employed by Dondero. Norris testified that Dondero “owned and/or
   controlled” the Funds and Advisors. The bankruptcy court found Norris
   credible and relied on his testimony. The bankruptcy court also observed that
   none of the Funds’ board members testified in the bankruptcy case and all
   “engaged with the Highland complex for many years.” Because nothing in
   this record leaves us with a firm and definite conviction that the bankruptcy
   court made a mistake in finding that the Funds are “owned and/or controlled
   by [Dondero],” we leave the bankruptcy court’s factual finding undisturbed.
                           E. The Protection Provisions
          Finally, we address the legality of the Plan’s protection provisions. As
   discussed, the Plan exculpates certain non-debtor third parties supporting
   the Plan from post-petition lawsuits not arising from gross negligence, bad
   faith, or willful or criminal misconduct. It also enjoins certain parties “from
   taking any actions to interfere with the implementation or consummation of
   the Plan.” The injunction requires that, before any lawsuit is filed, the
   plaintiff must seek the bankruptcy court’s approval of the claim as




                                         21
Case: 21-10449      Document: 00516462923          Page: 22      Date Filed: 09/07/2022




                                          No. 21-10449


   “colorable”—i.e., the bankruptcy court acts as a gatekeeper. Together, the
   provisions screen and prevent bad-faith litigation against Highland Capital,
   its successors, and other bankruptcy participants that could disrupt the
   Plan’s effectiveness.
          The bankruptcy court deemed the provisions legal, necessary under
   the circumstances, and in the best interest of all parties. We agree, but only
   in part. Though the injunction and gatekeeping provisions are sound, the
   exculpation of certain non-debtors exceeds the bankruptcy court’s authority.
   We reverse and vacate that limited portion of the Plan.
                              1. Non-Debtor Exculpation
          We start with the scope of the non-debtor exculpation. In a Chapter
   11 bankruptcy proceeding, “discharge of a debt of the debtor does not affect
   the liability of any other entity on, or the property of any other entity for, such
   debt.” 11 U.S.C. § 524(e). Contrary to the bankruptcy court’s holding, the
   exculpation here partly runs afoul of that statutory bar on non-debtor
   discharge by reaching beyond Highland Capital, the Committee, and the
   Independent Directors. See Pacific Lumber, 584 F.3d 251–53. We must
   reverse and strike the few unlawful parts of the Plan’s exculpation provision.
          The parties agree that Pacific Lumber controls and also that the
   bankruptcy court had the power to exculpate both Highland Capital and the
   Committee members. Appellants, however, submit the bankruptcy court
   improperly stretched Pacific Lumber to shield other non-debtors from breach-
   of-contract and negligence claims, in violation of § 524(e). Highland Capital
   counters that the exculpation provision is a commonplace Chapter 11 term,
   is appropriate given Dondero’s litigious nature, does not implicate § 524(e),
   and merely provides a heightened standard of care.
          To support that argument, Highland Capital highlights the distinction
   between a concededly unlawful release of all non-debtor liability and the




                                           22
Case: 21-10449      Document: 00516462923         Page: 23     Date Filed: 09/07/2022




                                         No. 21-10449


   Plain’s limited exculpation of non-debtor post-petition liability. See, e.g., In
   re PWS Holding Corp., 228 F.3d 224, 246–47 (3d Cir. 2000) (describing
   releases as “eliminating” a covered party’s liability “altogether” while
   exculpation provisions “set[] forth the applicable standard of liability” in
   future litigation). According to Highland Capital, the Third and Ninth
   Circuits have adopted that distinction when applying § 524(e). See Blixseth v.
   Credit Suisse, 961 F.3d 1074, 1084 (9th Cir. 2020), cert. denied, 141 S. Ct. 1394
   (2021); In re PWS Holding, 228 F.3d at 246–47. Under those cases, narrow
   exculpations of post-petition liability for certain critical third-party non-
   debtors are lawful “appropriate” or “necessary” actions for the bankruptcy
   court to carry out the proceeding through its statutory authority under
   § 1123(b)(6) and § 105(a). See 11 U.S.C. § 1123(b)(6) (“[A] plan
   may . . . include any other appropriate provision not inconsistent with the
   applicable provisions of this title.”); id § 105(a) (“The court may issue any
   order, process, or judgment that is necessary or appropriate to carry out the
   provisions of this title.”).
          Highland Capital reads Pacific Lumber as “in step with the law in
   [those] other circuits” by allowing a limited exculpation of post-petition
   liability. Cf. Blixseth, 961 F.3d at 1084. We disagree. As the Ninth Circuit
   acknowledged, our court in Pacific Lumber arrived at “a conclusion opposite
   [the Ninth Circuit’s].” 961 F.3d at 1085 n.7. Moreover, the Ninth Circuit
   expressly disavowed Pacific Lumber’s rationale—that an exculpation
   provision provides a “fresh start” to a non-debtor in violation of § 524(e)—
   because, in the Ninth Circuit’s view, the post-petition exculpation “affects
   only claims arising from the bankruptcy proceedings themselves.” Ibid. We
   are not persuaded, as Highland Capital contends, that the Ninth Circuit was
   “sloppy” and simply “misread Pacific Lumber.” See O.A. Rec. 19:45–21:38.




                                          23
Case: 21-10449        Document: 00516462923                Page: 24        Date Filed: 09/07/2022




                                                No. 21-10449


           The simple fact of the matter is that there is a circuit split concerning
   the effect and reach of § 524(e). 14 Our court along with the Tenth Circuit
   hold § 524(e) categorically bars third-party exculpations absent express
   authority in another provision of the Bankruptcy Code. Pacific Lumber, 584
   F.3d at 252–53; Landsing Diversified Props. v. First Nat’l Bank & Tr. Co. of
   Tulsa (In re W. Real Estate Fund, Inc.), 922 F.2d 592, 600 (10th Cir. 1990)
   (per curiam). By contrast, the Ninth Circuit joins the Second, Third, Fourth,
   Sixth, Seventh, and Eleventh Circuits in reading § 524(e) to allow varying
   degrees of limited third-party exculpations. Blixseth, 961 F.3d at 1084; accord
   In re PWS Holding, 228 F.3d at 246–47 (allowing third-party releases for
   “fairness, necessity to the reorganization, and specific factual findings to
   support these conclusions”); In re Metromedia Fiber Network, Inc., 416 F.3d
   136, 143 (2d Cir. 2005); In re A.H. Robins Co., 880 F.2d 694, 702 (4th Cir.
   1989); In re Dow Corning Corp., 280 F.3d 648, 658 (6th Cir. 2002); In re
   Airadigm Commc’ns., Inc., 519 F.3d 640, 657 (7th Cir. 2008); In re Seaside
   Eng’g & Surveying, Inc., 780 F.3d 1070, 1078 (11th Cir. 2015).
           Our Pacific Lumber decision was not blind to the countervailing view,
   as it twice cites the Third Circuit’s contrary holding in other contexts. See
   584 F.3d at 241, 253 (citing In re PWS Holding, 228 F.3d at 236–37, 246). But
   we rejected the parsing between limited exculpations and full releases that
   Highland Capital now requests. We are obviously bound to apply our own
   precedent. See Hidalgo Cnty. Emergency Serv. Found. v. Carranza (In re
   Hidalgo Cnty. Emergency Serv. Found.), 962 F.3d 838, 841 (5th Cir. 2020)




           14
              Amicus’s contention that failing to adopt the Ninth Circuit’s holding “would
   generate a clear circuit split” is wrong. There already is one. See Petition for Writ of
   Certiorari, Blixseth v. Credit Suisse, 141 S. Ct. 1394 (No. 20-1028) (highlighting the circuits’
   divergent approaches to the non-debtor discharge bar under § 524(e)).




                                                 24
Case: 21-10449     Document: 00516462923           Page: 25     Date Filed: 09/07/2022




                                         No. 21-10449


   (“Under our well-recognized rule of orderliness, . . . a panel of this court is
   bound by circuit precedent.” (citation omitted)).
          Under Pacific Lumber, § 524(e) does not permit “absolv[ing] the [non-
   debtor] from any negligent conduct that occurred during the course of the
   bankruptcy” absent another source of authority. 584 F.3d at 252–53; see also
   In re Zale Corp., 62 F.3d 746, 760 (5th Cir. 1995). At oral argument, Highland
   Capital pointed only to § 1123(b)(6) and § 105(a) as footholds. See O.A. Rec.
   16:45–17:28. But in this circuit, § 105(a) provides no statutory basis for a non-
   debtor exculpation. In re Zale, 62 F.3d at 760 (noting “[a] § 105 injunction
   cannot alter another provision of the code” (citing In re Oxford Mgmt., Inc., 4
   F.3d 1329, 1334 (5th Cir. 1993))). And the same logic extends to § 1123(b)(6),
   which allows a plan to “include any other appropriate provision not
   inconsistent with the applicable provisions of this title.” 11 U.S.C. § 1123(b)(6)
   (emphasis added).
          Pacific Lumber identified two sources of authority to exculpate non-
   debtors. See 584 F.3d at 252–53. The first is to channel asbestos claims (not
   present here). Id. at 252 (citing 11 U.S.C. § 524(g)). The second is to provide
   a limited qualified immunity to creditors’ committee members for actions
   within the scope of their statutory duties. Pacific Lumber, 584 F.3d at 253
   (citing 11 U.S.C. § 1103(c)); see In re Vitro S.A.B. de CV, 701 F.3d 1031, 1069
   (5th Cir. 2012). And, though not before the court in Pacific Lumber, we have
   also recognized a limited qualified immunity to bankruptcy trustees unless
   they act with gross negligence. In re Hilal, 534 F.3d at 501 (citing In re Smyth,
   207 F.3d 758, 762 (5th Cir. 2000)); accord Baron v. Sherman (In re Ondova
   Ltd.), 914 F.3d 990, 993 (5th Cir. 2019) (per curiam). If other sources exist,
   Highland Capital failed to identify them. So we see no statutory authority for
   the full extent of the exculpation here.




                                          25
Case: 21-10449     Document: 00516462923          Page: 26     Date Filed: 09/07/2022




                                        No. 21-10449


          The bankruptcy court read Pacific Lumber differently. In its view,
   Pacific Lumber created an additional ground to exculpate non-debtors: when
   the record demonstrates that “costs [a party] might incur defending against
   suits alleging such negligence are likely to swamp either [it] or the
   consummated reorganization.” 584 F.3d at 252. We do not read the decision
   that way. The bankruptcy court’s underlying factual findings do not alter
   whether it has statutory authority to exculpate a non-debtor. That is the
   holding of Pacific Lumber.
          That leaves one remaining question: whether the bankruptcy court
   can exculpate the Independent Directors under Pacific Lumber. We answer in
   the affirmative. As the bankruptcy court’s governance order clarified,
   nontraditional as it may be, the Independent Directors were appointed to act
   together as the bankruptcy trustee for Highland Capital. Like a debtor-in-
   possession, the Independent Directors are entitled to all the rights and
   powers of a trustee. See 11 U.S.C. § 1107(a); 7 Collier on Bankruptcy
   ¶ 1101.01. It follows that the Independent Directors are entitled to the limited
   qualified immunity for any actions short of gross negligence. See In re Hilal,
   534 F.3d at 501. Under this unique governance structure, the bankruptcy
   court legally exculpated the Independent Directors.
          In sum, our precedent and § 524(e) require any exculpation in a
   Chapter 11 reorganization plan be limited to the debtor, the creditors’
   committee and its members for conduct within the scope of their duties, 11
   U.S.C. § 1103(c), and the trustees within the scope of their duties, see Baron,
   914 F.3d at 993. And so, excepting the Independent Directors and the
   Committee members, the exculpation of non-debtors here was unlawful.




                                         26
Case: 21-10449        Document: 00516462923               Page: 27        Date Filed: 09/07/2022




                                               No. 21-10449


   Accordingly, the other non-debtor exculpations must be struck from the
   Plan. See Pacific Lumber, 584 F.3d at 253. 15
           As it stands, the Plan’s exculpation provision extends to Highland
   Capital and its employees and CEO; Strand; the Reorganized Debtor and
   HCMLP GP LLC; the Independent Directors; the Committee and its
   members; the Claimant Trust, its trustee, and the members of its Oversight
   Board; the Litigation Sub-Trust and its trustee; professionals retained by the
   Highland Capital and the Committee in this case; and all “Related Persons.”
   Consistent with § 524(e), we strike all exculpated parties from the Plan
   except Highland Capital, the Committee and its members, and the
   Independent Directors.




           15
              Highland Capital, like the bankruptcy court, claims the res judicata effect of the
   January and July 2020 orders appointing the independent directors and appointing Seery
   as CEO binds the court to include the protection provisions here. We lack jurisdiction to
   consider collateral attacks on final bankruptcy orders even when it concerns whether the
   court properly exercised jurisdiction or authority at the time. See Travelers Indem. Co. v.
   Bailey, 557 U.S. 137 (2009); In re Linn Energy, L.L.C., 927 F.3d 862, 866–67 (5th Cir. 2019)
   (quoting Bailey, 557 U.S. at 152). To the extent Appellants seek to roll back the protections
   in the bankruptcy court’s January 2020 and July 2020 orders (which is not clear from their
   briefing), such a collateral attack is precluded.
           As a result, the bankruptcy court was correct insofar as those orders have the effect
   of exculpating the Independent Directors and Seery in his executive capacities, but it was
   incorrect that res judicata mandates their inclusion in the Plan’s new exculpation provision.
   Despite removal from the exculpation provision in the confirmation order, the Independent
   Directors’ agents, advisors, and employees, as well as Seery in his official capacities are all
   exculpated to the extent provided in the January and July 2020 orders, given the orders’
   ongoing res judicata effects and our lack of jurisdiction to review those orders. But that says
   nothing of the effect of the Plan’s exculpation provision.




                                                 27
Case: 21-10449      Document: 00516462923           Page: 28      Date Filed: 09/07/2022




                                          No. 21-10449


                         2. Injunction & Gatekeeper Provisions
          We now turn to the Plan’s injunction and gatekeeper provisions.
   Appellants object to the bankruptcy court’s injunction as vague and the
   gatekeeper provision as overbroad. We are unpersuaded.
          First, Appellants’ primary contention—that the Plan’s injunction “is
   broad” by releasing non-debtors in violation of § 524(e)—is resolved by our
   striking the impermissibly exculpated parties. See supra Part IV.E.1.
          Second, Appellants dispute the permanency of the injunction for the
   legally exculpated parties by enjoining conduct “on and after the Effective
   Date.” Even assuming the issue was preserved, 16 permanency alone is no
   reason to alter a bankruptcy court’s otherwise-lawful injunction on appeal.
   See In re Zale, 62 F.3d at 759–60 (recognizing the bankruptcy court’s
   jurisdiction to issue an injunction in the first place allowed it to issue a
   permanent injunction).
          Third, the Advisors argue that the injunction is “overbroad and
   vague” because it does not define what it means to “interfere” with the
   “implementation or consummation of the Plan.” That is unsupported by the
   record. As the bankruptcy court recognized, the Plan defined what
   constitutes interference: (i) filing a lawsuit, (ii) enforcing judgments,
   (iii) enforcing security interests, (iv) asserting setoff rights, or (v) acting “in
   any manner” not conforming with the Plan. The injunction is not unlawfully
   overbroad or vague.
          Finally, Appellants maintain that the gatekeeper provision
   impermissibly extends to unrelated claims over which the bankruptcy court



          16
              See Roy, 950 F.3d at 251 (“Failure adequately to brief an issue on appeal
   constitutes waiver of that argument.” (citation omitted)).




                                           28
Case: 21-10449        Document: 00516462923                Page: 29        Date Filed: 09/07/2022




                                                No. 21-10449


   lacks subject-matter jurisdiction. See In re Craig’s Stores of Tex., Inc., 266 F.3d
   388, 390 (5th Cir. 2001) (noting a bankruptcy court retains jurisdiction post-
   confirmation only over “matters pertaining to the implementation or
   execution of the plan” (citations omitted)). While that may be the case, our
   precedent requires we leave that determination to the bankruptcy court in
   the first instance.
           Courts have long recognized bankruptcy courts can perform a
   gatekeeping function. Under the “Barton doctrine,” the bankruptcy court
   may require a party to “obtain leave of the bankruptcy court before initiating
   an action in district court when the action is against the trustee or other
   bankruptcy-court-appointed officer, for acts done in the actor’s official
   capacity.” Villegas v. Schmidt, 788 F.3d 156, 159 (5th Cir. 2015) (emphasis
   added) (quoting Carter v. Rodgers, 220 F.3d 1249, 1252 (11th Cir. 2000));
   accord Barton v. Barbour, 104 U.S. 126 (1881). 17 In Villegas, we held “that a
   party must continue to file with the relevant bankruptcy court for permission
   to proceed with a claim against the trustee.” 788 F.3d at 158. Relevant here,
   we left to the bankruptcy court, faced with pre-approval of a claim, to
   determine whether it had subject matter jurisdiction over that claim in the
   first instance. Id. at 158–59; see, e.g., Carroll v. Abide, 788 F.3d 502, 506–07
   (5th Cir. 2015) (noting Villegas “rejected an argument that the Barton
   doctrine does not apply when the bankruptcy court lacked jurisdiction”). In
   other words, we need not evaluate whether the bankruptcy court would have



           17
              The Advisors also maintain that Highland Capital is neither a receiver nor a
   trustee, so Barton has no application here. We disagree. Highland Capital, for all practical
   purposes, was a debtor in possession entitled to the rights of a trustee. See 7 Collier on
   Bankruptcy ¶ 1101.01 (“The debtor in possession is generally vested with all of the
   rights and powers of a trustee as set forth in section 1106 . . . .”); see also Carter, 220 F.3d
   at 1252 n.4. (finding no distinction between bankruptcy court “approved” and bankruptcy
   court “appointed” officers).




                                                 29
Case: 21-10449        Document: 00516462923               Page: 30       Date Filed: 09/07/2022




                                               No. 21-10449


   jurisdiction under every conceivable claim falling under the widest
   interpretation of the gatekeeper provision. We leave that to the bankruptcy
   court in the first instance. 18
                                        *        *       *
           In sum, the Plan violates § 524(e) but only insofar as it exculpates and
   enjoins certain non-debtors. The exculpatory order is therefore vacated as to
   all parties except Highland Capital, the Committee and its members, and the
   Independent Directors for conduct within the scope of their duties. We
   otherwise affirm the inclusion of the injunction and the gatekeeper provisions
   in the Plan. 19
                                      V. Conclusion
           Highland Capital’s motion to dismiss the appeal as equitably moot is
   DENIED. The bankruptcy court’s judgment is AFFIRMED in part,
   REVERSED in part, and REMANDED for further proceedings
   consistent with this opinion.




           18
              For the same reasons, we also leave the applicability of Barton’s limited statutory
   exception to the bankruptcy and district courts in the first instance. See 28 U.S.C. § 959(a)
   (allowing suit, without leave of the appointing court, if the challenged acts relate to the
   trustee or debtor in possession “carrying on business connected with [their] property”).
           19
             Nothing in this opinion should be construed to hinder the bankruptcy court’s
   power to enjoin and impose sanctions on Dondero and other entities by following the
   procedures to designate them vexatious litigants. See In re Carroll, 850 F.3d 811, 815 (5th
   Cir. 2017) (per curiam). But non-debtor exculpation within a reorganization plan is not a
   lawful means to impose vexatious litigant injunctions and sanctions.




                                                30